[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                                MAY 10, 2010
                              No. 09-15809                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                 D. C. Docket No. 09-00018-CR-001-CAR-3

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RAMON DE PAZ-SALVADOR,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                               (May 10, 2010)

Before DUBINA, Chief Judge, MARTIN and FAY, Circuit Judges.

PER CURIAM:

     Appellant Ramon de Paz-Salvador appeals his 77-month sentence for illegal
reentry into the United States, 8 U.S.C. § 1326(a)(2), (b)(2). On appeal, Paz-

Salvador argues that the district court: (a) procedurally erred because it failed to

adequately explain its chosen sentence at the low-end of the guideline range, and

(b) issued a substantively unreasonable sentence.

      We review “all sentences–whether inside, just outside, or significantly

outside the Guidelines range–under a deferential abuse-of-discretion standard.”

United States v. Livesay, 525 F.3d 1081, 1090 (11th Cir. 2008) (internal quotation

marks omitted). “[T]he district court must adequately explain the chosen sentence

to allow for meaningful appellate review and to promote the perception of fair

sentencing.” Id. (quoting Gall v. United States, 552 U.S. 38, 50, 128 S. Ct. 586,

597 (2007)). “The length and amount of detail of the judge’s reasoning required

depends on the circumstances.” Id. The “sentencing judge is not required to state

on the record that it has explicitly considered each of the § 3553(a) factors,” but

“should set forth enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.” Id. (internal quotation marks omitted). A district

court’s “explicit acknowledgment that it has considered a defendant’s arguments

and the § 3553(a) factors is sufficient to demonstrate that it has adequately and

properly considered those factors.” United States v. Ellisor, 522 F.3d 1255, 1278



                                           2
(11th Cir. 2008).

      Pursuant to Gall v. United States, 552 U.S. 38, 128 S. Ct. 586 (2007), we

must review the sentencing process for both procedural error and substantive

reasonableness. Livesay, 525 F.3d at 1091. Procedural errors occur when the

district court fails to calculate or improperly calculates the guidelines range, treats

the guidelines as mandatory, fails to consider the § 3553(a) factors, selects a

sentence based on clearly erroneous facts, or fails to explain adequately the chosen

sentence–including an explanation for any deviation from the guidelines range. Id.

We examine substantive reasonableness “under an abuse-of-discretion standard,

taking into account the totality of the circumstances” and “must give due deference

to the district court’s decision that the § 3553(a) factors, on a whole, justify the

extent of the variance.” Id. (internal quotation marks omitted). We “expect a

sentence within the Guidelines range to be reasonable.” United States v. Talley,

431 F.3d 784, 788 (11th Cir. 2005).

      Pursuant to § 3553(a), the sentencing court shall impose a sentence

“sufficient, but not greater than necessary, to comply with the purposes set forth in

paragraph (2) of this subsection,” namely, to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, deter criminal

conduct, protect the public from future crimes of the defendant, and provide the



                                            3
defendant with needed educational or vocational training or medical care. See 18

U.S.C. § 3553(a)(2). The sentencing court must also consider the following factors

in determining a particular sentence: the nature and circumstances of the offense

and the history and characteristics of the defendant, the kinds of sentences

available, the applicable guideline range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to victims. See 18 U.S.C. § 3553(a)(1), (3)-(7).

      Here, the record demonstrates that the district court did not procedurally err

in imposing the sentence. The district court adequately explained why it issued

Paz-Salvador a low-end of the guidelines range sentence when it discussed that

Paz-Salvador’s violent aggravated felony, for obstruction of a law enforcement

officer, simple assault, and simple battery, constituted a crime of violence and that

Paz-Salvador’s criminal history category of VI accurately reflected his 14-point

criminal history. Additionally, we conclude that the district court did not

substantively err in imposing the sentence. During sentencing, the district court

properly considered Paz-Salvador’s history and characteristics and whether a

guideline range sentence reflected the seriousness of the offense, promoted respect

for the law, and provided just punishment. The district court also acknowledged

Paz-Salvador’s history of disobeying law enforcement officers and re-entering the



                                           4
United States illegally. Based on the totality of the circumstances, the district court

did not abuse its discretion by imposing a low-end of the guidelines range

sentence. Accordingly, we affirm Paz-Salvador’s sentence.

      AFFIRMED.




                                           5